Citation Nr: 0116917	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the post surgical residuals of the second metatarsal bone of 
the right foot.  

2.  Entitlement to an evaluation in excess of zero percent 
for plantar calluses of both feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
September 1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.    


FINDINGS OF FACT

1.  The appellant's post surgical residuals of the second 
metatarsal bone of the right foot are manifested by 
inflammation and pain of the right foot, with temporary 
relief due to injection therapy. 

2.  Inflammation and pain of the right foot produces 
disability comparable to a moderately severe injury of the 
foot.  

3.  The appellant's callus disorder of the feet is manifested 
primarily by the presence of bilateral callosities on the 
metatarsal pads. 








CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for post 
surgical residuals of the second metatarsal bone of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2000).

2.  The criteria for a compensable rating for plantar 
calluses of both feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7806, 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A private medical statement from D.M. Kowal, D.P.M., dated in 
May 1995, shows that at that time, Dr. Kowal indicated that 
he had treated the appellant in January 1995.  Dr. Kowal 
stated that the appellant had had several surgeries from 1971 
to 1975 to correct existing foot problems.  However, 
according to Dr. Kowal, the surgeries did not alleviate the 
symptoms and at present, the appellant had multiple 
deformities of both feet, especially the right foot.  The 
appellant also had some very painful hyperkeratosis, as well 
as severe flat foot.  Dr. Kowal noted that according to the 
appellant, he felt quite limited in his ability to ambulate, 
as well as function normally, without pain.  Dr. Kowal 
revealed that in his opinion, it was likely that the 
appellant's military service played a role in the progression 
of the above problems. 

In September 1995, the appellant underwent a VA examination.  
At that time, he stated that prior to his entrance into the 
military, he had bunions of both feet and a disability of his 
second metatarsal bone of his right foot.  The appellant 
indicated that he underwent corrective surgery before he 
entered active duty.  He noted that during service, he had 
calluses removed from both feet.  The appellant further 
stated that on one occasion, a foot locker accidentally fell 
on his right foot and he subsequently developed right foot 
pain.  According to the appellant, at present, he had chronic 
daily pain in both feet which was aggravated by prolonged 
walking and standing.  

The physical examination showed that the appellant was able 
to walk on his heels and toes without difficulty.  Erect 
stance was normal.  Bilateral feet were symmetrical in 
appearance and no inflammation was noted.  There was slight 
flattening of the longitudinal arches.  The plantar surface 
of the left foot revealed three well defined calluses on the 
metatarsal pads.  No plantar warts were noted.  Examination 
of the plantar surfaces of the right foot revealed one well 
defined callus behind the second toe.  There was no nail 
thickening. No plantar wart was identified and no ulcerations 
were noted.  There was a well healed surgical scar of the 
right foot at the medial border, secondary to the previous 
surgery.  Discomfort was noted with bilateral compression of 
the metatarsal bone.  There was full range of motion of the 
feet and toes with good toe strength.  In regard to 
deformities, there was positive tenderness over the medial 
border and there was elongation of the right second toe.  In 
regard to the secondary skin, there were no ulcerations and 
the skin was slightly dry.  Peal pulses were 2+ over 4+.  X-
rays of both feet revealed chronic erosive changes, 
bilateral, of the distal fifth metatarsal bones.   Following 
the physical examination and a review of the appellant's x-
rays, the examining physician diagnosed the appellant with 
the following: (1) chronic arthralgias, both feet, probably 
secondary to the previous corrective surgery for bunions in 
the right second metatarsal bone, status post re-injury to 
the right foot in January 1972, and (2) chronic 
metatarsalgia, aggravated by chronic erosive changes of the 
bilateral distal fifth metatarsal bones, suspicious for 
avascular necrosis.  The examiner further noted that the 
appellant's current disorder included plantar calluses, both 
feet.  It was the examiner's opinion that the appellant's 
residuals of his pre-service right second metatarsal surgery 
probably increased in severity during his period of time in 
the military.   

In a March 1996 decision, the Board granted the appellant's 
claim for a bilateral foot disorder.  At that time, the Board 
stated that the appellant's pre-existing right foot 
disability, characterized as "residuals of surgery bunions 
in the second metatarsal bone," increased in severity during 
active duty.  The Board also indicated that the appellant's 
calluses of both feet were present in service, and that 
calluses of both feet were currently present.  Thus, the 
Board concluded that the appellant's pre-existing residuals 
of surgery of the second metatarsal bone of the right foot 
were aggravated by active military service.  The Board 
further concluded that the appellant's calluses of both feet 
were incurred in service.  

As per the Board's March 1996 decision, in a March 1996 
rating action, the RO granted the appellant's claim for 
entitlement to service connection for the post surgical 
residuals of the second metatarsal bone of the right foot, 
and assigned a 10 percent disabling rating under Diagnostic 
Code 5284, effective from August 26, 1992.  The RO also 
granted the appellant's claim for entitlement to service 
connection for plantar calluses of both feet and assigned a 
zero percent disabling rating under Diagnostic Code 7819, 
effective from August 26, 1992.   

In July 1996, the appellant submitted photographs of his 
feet.  In addition, a VA examination was conducted in 
February 2000.  At that time, the appellant indicated that he 
had pain in his right foot and that he only had the pain when 
he was placing weight on it, but not at rest or when he was 
lying down.  The appellant noted that the pain was about a 
four to five on a scale from one to 10.  According to the 
appellant, he was not taking any medication for his pain.  He 
reported that when the pain increased, he went to his private 
physician and had a cortisone shot in the right foot.  The 
appellant stated that a precipitating factor of the 
increasing pain was standing for more than one hour.  He 
indicated that he used a tennis type of shoe because of the 
pain.  According to the appellant, following his discharge, 
he worked at the General Motors plant until 1995.  He 
revealed that he was currently unemployed.

The physical examination of the right foot showed that at the 
lateral aspect of the little toe, there was a surgical scar.  
There was another scar over the distal end of the second 
metatarsal bone on the flatter aspect of the right foot which 
measured 3.5 centimeters.  There was no callous.  The right 
foot over the first metatarsal phalangeal joint had slight 
tenderness.  Examination of the left foot showed that there 
was a surgical scar on the lateral aspect of the little toe.  
There were three large calluses on the plantar aspect of the 
left foot.  The first one was at the base of the big toe, the 
second one was at the base of the third toe, and the third 
one was at the base of the little toe.  Size was 
approximately 1.5 centimeters by 1.5 centimeters.  Otherwise, 
the rest of the foot had no abnormal swelling or deformity 
and there was no tenderness around the joint.  Functional 
limitation of both feet was normal.  The appellant was able 
to stand on his toes and heels, also outside of the foot.  He 
was able to walk on his toes and heels, and circulation of 
both feet was normal.  Bilateral foot x-rays were interpreted 
as showing post-surgical changes.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with the following: (1) 
multiple plantar calluses of the foot, and (2) chronic foot 
pain of the right foot, secondary to an old injury and 
surgery.  The examiner also diagnosed the appellant with 
lichen planus of the lower extremity.   

In April 2000, the RO received private medical records from 
J.C. Noroyan, D.P.M., from October 1999 to March 2000.  The 
records show intermittent treatment for the appellant's foot 
disorders.  According to the records, in October 1999, x-rays 
were taken of the appellant's feet in order to evaluate the 
joint deformities and to rule out degenerative arthritis.  
The x-rays were interpreted as showing degenerative arthritis 
in the forefoot, particularly the first metacarpophalangeal 
joint (MPJ), with flattening of the head, a large medial 
eminence, and hallux abducto valgus, bilaterally.  Surgical 
intervention on the fifth was also shown, with resection of 
the fifth metatarsal head, bilateral, and contracted digits, 
two to four, bilaterally.  The records from Dr. Noroyan 
further reflect that in December 1999, the appellant was 
treated after complaining of soreness and tenderness on 
weight bearing on the lateral aspect, bilaterally.  The 
physical examination revealed capsulitis at the fifth MPJ, 
bilateral, secondary to the plantar flexed fifth metatarsal.  
The area was very tender to palpation and inflamed, with soft 
tissue edema palpable.  There was necrotic tissue build up, 
bilaterally, forefeet.  The records also show that in March 
2000, the appellant was treated after complaining of soreness 
and tenderness in both feet.  At that time, the physical 
examination showed that the area was tender to touch and any 
type of downward pressure to the area elicited discomfort.  
Soreness and tenderness were noted with ambulation.  Dr. 
Noroyan stated that the appellant was unable to bear any 
weight and required treatment.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had problems with prolonged standing and 
walking because of his bilateral foot pain.  (T.4,5).  He 
denied any swelling or discoloration.  (T.4).  The appellant 
reported that he had to keep his feet elevated and that he 
had calluses on the bottom of his feet.  (T.5,6,10).  
According to the appellant, he received treatment from his 
private podiatrist, Dr. Noroyan, every six to eight weeks.  
(T.3).  He stated that Dr. Noroyan would trim his calluses 
and that he also gave him a shot for his bilateral foot pain.  
(Id.).  The appellant revealed that his calluses would always 
grow back and that it was painful when Dr. Noroyan shaved 
them.  (T.11,12).  He indicated that he had been receiving 
treatment from Dr. Noroyan for the last two years.  (T.4).  
The appellant testified that on a scale of one to 10, with 10 
being the most severe, he would rate the pain in his right 
foot an eight and the pain in his left foot a nine.  (T.6,7).  
According to the appellant, he had worked at General Motors, 
but that due to problems he had standing on his feet and a 
psychological problem, he retired in 1994.  (T.8,9).  

In the appellant's March 2001 Travel Board hearing, the 
appellant submitted private medical records from Dr. Noroyan, 
from October 1999 to March 2001.  In addition, he also filed 
VA Form 21-4138, Statement in Support of Claim, and waived 
initial review of such evidence by the RO.  The records show 
that in April 2000, the appellant was treated after 
complaining of soreness and tenderness in both feet.  At that 
time, he stated that any type of prolonged ambulation caused 
pain and that he was unable to bear any weight in comfort.  
The physical examination showed that the first MPJ areas were 
very sore and tender.  Dr. Noroyan stated that the appellant 
required treatment, and he noted that according to the 
appellant, injection therapy was very helpful.  The records 
from Dr. Noroyan reflect that in October 2000, the appellant 
was evaluated after complaining of bilateral foot pain.  At 
that time, the physical examination showed that there was 
palpable edema at the fifth MPJ, right greater than left.  
The area was inflamed and deep palpation elicited discomfort.  

The private medical records from Dr. Noroyan show that in 
December 2000, the appellant was treated after complaining of 
soreness and tenderness in the right foot.  At that time, the 
physical examination showed that there was redness and 
swelling in the right bunion area.  The appellant had an old 
scar and because of the scar, he had developed a keloid.  Dr. 
Noroyan noted that he had placed an inter-lesional injection 
into the scar to break up the scar tissue.  According to Dr. 
Noroyan, there was also a lot of redness and swelling in the 
fifth MPJ area.  Necrotic tissue was present and mycotic 
nails were noted.  Dr. Noroyan stated that any type of 
prolonged ambulation caused pain and that he had injected the 
area to help reduce the acute inflammation.  The records 
further reflect that in March 2001, the appellant was 
evaluated after complaining of bilateral foot pain, 
particularly at the second MPJ.  At that time, the physical 
examination showed that there was palpable edema, right 
greater than left.  The area was very inflamed and deep 
palpation in the forefoot area elicited discomfort.  There 
was necrotic tissue built up, bilateral forefeet, and the 
nails were long and dystrophic.  Dr. Noroyan noted that 
according to the appellant, injection therapy had been very 
helpful and had allowed him to work and ambulate in comfort.  
Dr. Noroyan stated that treatment was required.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA 
examinations in September 1995 and February 2000 for his 
bilateral foot disorders.  In addition, the RO has received a 
private medical statement from Dr. Kowal, dated in May 1995, 
and private medical records from Dr. Noroyan, from October 
1999 to March 2001.  Thus, in light of the above, the Board 
concludes that the appellant has had VA examinations 
pertinent to his service-connected bilateral foot 
disabilities, and there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claims.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claims, 
including at a Travel Board hearing. 

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).   

When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, in March 1996, the RO granted service 
connection for the post surgical residuals of the second 
metatarsal bone of the right foot and assigned a 10 percent 
rating under Diagnostic Code 5284, effective from August 26, 
1992.  In addition, the RO also granted service connection 
for plantar calluses of both feet and assigned a zero percent 
disabling rating under Diagnostic Code 7819, effective from 
August 26, 1992.  As the appellant took issue with the 
initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence since August 1992.  


Entitlement to an evaluation in excess of 
10 percent for the post surgical 
residuals of the second metatarsal bone 
of the right foot 

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  

The evidence of record shows that following the appellant's 
surgery for bunions in the second metatarsal bone of the 
right foot, he has suffered from chronic right foot pain.  In 
this regard, the Board observes that in the appellant's 
September 1995 VA examination, discomfort was noted with 
bilateral compression of the metatarsal bone.  The diagnoses 
included the following: (1) chronic arthralgias, both feet, 
probably secondary to the previous corrective surgery for 
bunions in right second metatarsal bone, status post re-
injury to the right foot in January 1972, and (2) chronic 
metatarsalgia, aggravated by chronic erosive changes of the 
bilateral distal fifth metatarsal bones, suspicious for 
avascular necrosis.  In addition, in the appellant's February 
2000 VA examination, there was slight tenderness over the 
first metatarsal phalangeal joint of the right foot.  The 
diagnosis was of chronic foot pain of the right foot, 
secondary to an old injury and surgery.  

The private medical records from Dr. Noroyan, from October 
1999 to March 2001, show intermittent treatment for the 
appellant's service-connected right foot disability.  The 
records reflect that in March 2000, the appellant was treated 
after complaining of soreness and tenderness in both feet.  
At that time, soreness and tenderness were noted with 
ambulation, and Dr. Noroyan stated that the appellant was 
unable to bear any weight and required treatment.  In 
addition, according to the records, in October 2000, the 
appellant underwent a physical examination which showed that 
there was palpable edema at the fifth MPJ, right greater than 
left.  The area was inflamed and deep palpation elicited 
discomfort.  The records further reflect that in December 
2000, the appellant was treated after complaining of soreness 
and tenderness in the right foot.  At that time, the physical 
examination showed that there was redness and swelling in the 
right bunion area and the fifth MPJ area.  Moreover, 
according to the records, in March 2001, the appellant was 
evaluated after complaining of bilateral foot pain, 
particularly at the second MPJ.  At that time, the physical 
examination showed that there was palpable edema, right 
greater than left.  The area was very inflamed and deep 
palpation in the forefoot area elicited discomfort.  

In the instant case, the Board finds that the above 
manifestations are consistent with a moderately severe 
disability under Diagnostic Code 5284, and that as such, a 20 
percent rating more adequately approximates the current level 
of impairment attributable to the service-connected post 
surgical residuals of the second metatarsal bone of the right 
foot.  At the very least, the evidence for and against an 
evaluation in excess of 10 percent for the service-connected 
right foot disability is in equipoise, and as such, all 
reasonable doubt is resolved in favor of the appellant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that the private medical 
records from Dr. Noroyan, from October 1999 to March 2001, 
show that the appellant has been receiving injection therapy 
in order to relieve his right foot pain.  In this regard, the 
appellant testified in his March 2001 Travel Board hearing 
that he received injections every six to eight weeks.  (T.3).  
In addition, the medical records from Dr. Noroyan also 
reflect that in March 2001, the appellant stated that 
injection therapy had been very helpful and had allowed him 
to work and ambulate in comfort.  Therefore, in light of the 
above, the appellant's symptomatology does not appear to rise 
to the level of severe, such as would warrant a 30 percent 
rating under Diagnostic Code 5284.  Accordingly, the Board 
finds no reasonable basis to grant the appellant a rating in 
excess of 20 percent.    


Entitlement to an evaluation in excess of 
zero percent for plantar calluses of both 
feet

The appellant is currently rated as being noncompensably 
disabled under 38 C.F.R. § 4.118, Diagnostic Code 7819, for 
calluses of both feet.  Under this code, benign skin growths 
are to be rated as for eczema thus warranting a 0 percent 
rating for symptoms that are slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating under this code requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).  

Other diagnostic codes to consider under 38 C.F.R. § 4.118 
include Codes 7803 and 7804 for scars.  Under Code 7803, a 10 
percent rating is warranted for scars that are superficial, 
poorly nourished, with repeated ulceration.  Under Code 7804, 
a 10 percent rating is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).  

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his plantar calluses of both feet cause him.  He states that 
he has calluses on the bottom of his feet and that they need 
to be shaved on a regular basis.  The appellant maintains 
that it is painful when his calluses are trimmed, and that 
they always grow back.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the appellant's September 1995 VA examination, the plantar 
surface of the left foot revealed three well defined calluses 
on the metatarsal pads.  In addition, examination of the 
plantar surfaces of the right foot revealed one well defined 
callus behind the second toe.  However, the examiner noted 
that the appellant was able to walk on his heels and toes 
without difficulty.  Moreover, erect stance was normal, 
bilateral feet were symmetrical in appearance, and no 
inflammation was noted.  The Board further notes that in 
regard to the secondary skin, there were no ulcerations and 
the skin was slightly dry.  

In the appellant's February 2000 VA examination, there were 
three large calluses on the plantar aspect of the left foot.  
The first one was at the base of the big toe, the second one 
was at the base of the third toe, and the third one was at 
the base of the little toe.  Size was approximately 1.5 
centimeters by 1.5 centimeters.  However, otherwise, the rest 
of the foot had no abnormal swelling or deformity and there 
was no tenderness around the joint.  In addition, functional 
limitation of both feet was normal, and the appellant was 
able to stand on his toes and his heels.  Moreover, he was 
also able to walk on his toes and heels, and circulation of 
both feet was normal.  The diagnosis was of multiple plantar 
calluses of the foot.  

It is the Board's determination that the above findings are 
not consistent with a skin disability marked by exfoliation, 
exudation or itching involving an exposed surface or 
extensive area under Codes 7806 and 7819.  Furthermore, these 
findings are not consistent with skin growths that are 
superficial, poorly nourished with repeated ulceration or, 
that are tender and painful on objective demonstration.  See 
Codes 7803, 7804.  Therefore, in light of the above, the 
Board concludes that an evaluation in excess of zero percent 
for plantar calluses of both feet is not warranted.  
38 C.F.R. § Diagnostic Code 7819.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of zero percent for plantar calluses of 
both feet. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected plantar calluses of both feet, some 
interference with employment is foreseeable.  In this regard, 
the Board recognizes that in the appellant's March 2001 
Travel Board hearing, he testified that he had worked at 
General Motors, but that due to problems he had standing on 
his feet and a psychological problem, he retired in 1994.  
(T.8,9).  However, the record does not reflect frequent 
periods of hospitalization because of the service- connected 
disability in question or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm, or which presents an exceptional case where his 
currently assigned zero percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).







ORDER

A 20 percent schedular evaluation for the post surgical 
residuals of the second metatarsal bone of the right foot is 
granted, subject to the provisions governing the payment of 
monetary benefits.   

Entitlement to an evaluation in excess of zero percent for 
plantar calluses of both feet is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

